        Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 1 of 22




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

BLACK VOTERS MATTER FUND,                  )
                                           )
and MEGAN GORDON, on behalf of             )
herself and all others similarly situated, )
                                           )
                                           )
       Plaintiffs,                         ) Civil Action No.
                                           )
                                           )
vs.                                        )
                                           )
                                           )
BRAD RAFFENSPERGER, in his                 )
official capacity as Secretary of State of )
Georgia; DEKALB COUNTY BOARD ))
OF REGISTRATION & ELECTIONS )
and all others similarly situated,         )
                                           )
                                           )
       Defendants.                         )
                                           )
                                           )




       PLAINTIFFS’ BRIEF IN SUPPORT OF THEIR MOTION FOR
                    PRELIMINARY INJUNCTION
         Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 2 of 22




                                       SUMMARY

       American democracy is facing an unprecedented public health crisis. The

government and the public, especially healthcare workers, are doing their best to

fight the dangerous COVID-19 pandemic. And just as Americans bravely cast

ballots in 1918 when the deadly Spanish flu was raging, patriotic voters will keep

our democracy moving forward by casting ballots during this election year.

       However, because of the pandemic, it is widely expected that a record-

breaking number of Georgia voters will be voting by mail this year. The

Governor’s shelter-in-place orders and the attendant need for social distancing

caused by the highly contagious virus has made it unrealistic for most, if not all,

voters to cast ballots in-person. In light of this surge, it is critical that all

unconstitutional barriers to the mail-in voting procedure be removed as soon as

possible.

       The stakes are high but this case is simple. This case is about whether

election officials can constitutionally require voters to pay for their own postage

when casting mail-in absentee ballots (and mailing in absentee ballot applications),

especially when voting by mail is the only real option during the ongoing public

health crisis caused by COVID-19.




                                              1
        Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 3 of 22




      The answer is no. The United States Constitution (through the Twenty-

Fourth and Fourteenth Amendments) prohibits the government from imposing a

poll tax. See Harman v. Forssenius, 380 U.S. 528 (1965); Harper v. Va. State Bd.

of Elections, 383 U.S. 663 (1966). Requiring mail-in absentee voters to pay for

their own postage is a poll tax because it forces voters to spend money in order to

mail in absentee ballots. See Milwaukee Branch of NAACP v. Walker, 851 N.W.2d

262, 274-79 (Wis. 2014) (“payments to government agencies to obtain documents

necessary to voting [is] a de facto poll tax”). This requirement is thus

unconstitutional.

      This is sufficient for Plaintiffs to prevail as a matter of law and obtain relief

for all voters, even if wealthy or middle-class voters can easily afford a 55-cent

postage stamp. See Harper, 383 U.S. at 668 ($1.50 poll tax unconstitutional even if

voters can afford it). But this case is not really about wealthy and middle-class

voters. This case is about lower-income and vulnerable voters for whom the

postage requirement imposes a serious burden due to the difficulty of obtaining or

affording stamps especially during this COVID-19 pandemic. See Exhibit A. Court

action is necessary to ensure that the most marginalized among us are able to

participate in our democracy this year in the face of this public health crisis.




                                           2
        Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 4 of 22




      Accordingly, this Court should grant Plaintiffs’ motion for a preliminary

injunction, which would require Defendant Secretary of State to issue guidance to

all counties requiring them to provide postage prepaid envelopes for absentee

ballots and absentee ballot applications. Defendants need not learn how to do this

from scratch, because state law already requires them to provide postage prepaid

envelopes to voters in other contexts. See O.C.G.A. § 21-2-233(b); O.C.G.A. § 21-

2-234(c).

      In addition, Plaintiffs ask that relief be provided in advance of the upcoming

May 19 primary and any primary runoff, currently scheduled for July 21, and an

expedited briefing schedule that could make that possible. Nonetheless, Plaintiffs

are mindful of the current crisis and its impact on voters, election officials, and the

judiciary. If such injunctive relief is not granted in time for the May or July

elections, Plaintiffs ask that it at least be granted well in advance of the November

general election (perhaps no later than June), leaving ample time for election

officials to ensure that absentee ballots and applications come with pre-postage

paid envelopes for the November general election.

                           FACTUAL BACKGROUND

      As discussed above, the COVID-19 pandemic will likely result in record-

breaking numbers of mail-in absentee ballots being cast. Exhibit A (Albright Decl.)


                                           3
        Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 5 of 22




¶ 4. This lawsuit seeks to ensure that mail-in voters are constitutionally protected

during this time with minimal effort needed on the part of the State.

      A.     Voting By Mail is the Only Meaningful Way to Vote for Many
             Georgia Voters During the COVID-19 Pandemic

      Due to the ongoing COVID-19 pandemic, many Georgia voters needlessly

risk harm to their health, the health of vulnerable loved ones, and the health of

other voters and election workers if they appear in-person at a polling place in

Georgia. All levels of government have recognized this danger. For instance, in

Georgia, the Governor declared a public health state of emergency on March 16,

2020 and issued a statewide shelter in place order on April 2, 2020. See Exhibit F.

As the Governor recognized, COVID-19 is a highly contagious virus requiring

people to stay at home as much as possible, avoid large crowds, and actively

engage in social distancing. See id. The order notes that those who are elderly and

suffer from chronic illness are at an especially higher risk of death. See id. Top

scientists in the President’s Administration recently estimated that COVID-19

could kill between 100,000 and 240,000 Americans and that this number would be

much higher if Americans do not follow strict social distancing guidelines. See

Exhibit G. The Georgia Department of Public Health has reported cases in all age

ranges, with many victims under the age of 60. See Exhibit H. This Court has

recently extended its order that no jurors or grand jurors be summoned and all jury

                                          4
        Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 6 of 22




trials and grand jury proceedings be continued for an additional 30 days until May

15, 2020. See Exhibit I.

      The number of confirmed COVID-19 cases in Georgia is growing rapidly.

Over the last week, the number of reported COVID-19 cases has nearly doubled.

As of the date of filing, there are at least 9,156 confirmed cases of COVID-19 in

Georgia. See Exhibit H. Just six days ago, on April 1, there were only 4,638

reported cases. See Exhibit J.

      Under these circumstances, most voters likely will not be voting in person,

needlessly exposing themselves to the virus and potentially bringing the virus

home to vulnerable loved ones. Even if voters want or need to vote in person

during the pandemic, the availability of in-person voting options will likely be

curtailed, as poll workers, the vast majority of whom are elderly and thus more

vulnerable to COVID-19, are reportedly quitting and precincts are closing across

the state. See Exhibit E.

      For many Georgia voters, therefore, mail-in absentee voting will be the only

meaningful way to vote in upcoming elections.

      B.     Voting By Mail in Georgia

      Georgia allows a voter to cast an absentee ballot through the mail. O.C.G.A.

§ 21-2-385. Notwithstanding the “absentee” moniker, any registered voter may



                                          5
        Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 7 of 22




vote absentee regardless of whether they have an excuse for not being present on

Election Day. O.C.G.A. § 21-2-380.

      To vote by absentee ballot, a voter must first submit an absentee ballot

application via mail, fax, e-mail, or in-person. See O.C.G.A. § 21-2-381. If the

application is sent by mail, the voter is responsible for affixing postage. See

Exhibit B. There do not appear to be any statutes or regulations that require

government officials to charge voters postage on absentee ballot applications.

      After the absentee ballot application is received by election officials and

approved, voters are mailed the absentee ballot itself. Absentee ballots are mailed

on or after 49 days before Election Day. O.C.G.A. § 21-2-384(a). The absentee

ballot also comes with two envelopes: one for the absentee ballot itself, and a

larger one that requires voters to sign an oath printed on the outside of that

envelope. O.C.G.A. § 21-2-384(b)-(c). The smaller envelope containing the

absentee ballot goes into the larger one, and the larger one is what voters mail in to

cast an absentee ballot by mail. Id.1




1
  Strictly speaking, voting early in-person is also considered “absentee” voting, and
voters can drop off absentee ballots in-person as well. For the sake of simplicity,
references here to “in-person voting” includes voting early in-person and dropping
absentee ballots off in-person.


                                           6
        Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 8 of 22




      Voters are required to affix their own postage when mailing in the absentee

ballot. See Exhibit C (2020 Secretary of State Absentee Voting Guide) at 5

(“Delivery can be either U.S. first class mail or hand delivered by the voter. If

mailing, you must affix postage to the ballot envelope.” (emphasis in original)).

There do not appear to be any statutes or regulations that require government

officials to charge voters postage on absentee ballots.

      Defendants know how to provide postage prepaid envelopes to voters. That

is because state law already requires them do so for voter list maintenance

purposes. See, e.g., O.C.G.A. § 21-2-233(b) (requiring officials to send certain

voters a “postage prepaid, preaddressed return form” allowing voters to update

their address); O.C.G.A. § 21-2-234(c) (“The confirmation notice shall be a

postage prepaid, preaddressed return card”). And other states including Kansas,

Iowa, and West Virginia, have been able to provide postage prepaid envelopes for

mail-in absentee voters without incident. See K.S.A. § 25-433; I.C.A. § 53.8; W.

Va. Code § 3-3-5.

      A poll tax is unconstitutional as a matter of law even if many people can

afford it, see infra Part I.A., but as Cliff Albright, the Executive Director of

Plaintiff Black Voters Matter Fund, explains, the postage requirement is a

significant problem for a wide array of vulnerable voters.


                                           7
        Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 9 of 22




      Many voters, especially lower-income voters, do not have postage stamps

because they do not use them, or cannot afford to buy a book of stamps just for

elections. Exhibit A. (Albright Decl.) ¶ 7. Many voters do not have Internet access

or credit cards to purchase stamps online (to the extent they know about it), and

they do not want to needlessly expose themselves to the COVID-19 virus to buy

stamps at a post office. Id. ¶ 8. Many cannot even travel to a post office or other

public place because they do not have cars. Ride-sharing programs or public

transportation are especially dangerous in terms of virus transmission, and they do

not exist anyway in large parts of rural Georgia. Id.

      Making matters worse, voters do not even know how much postage is

needed. Id. ¶ 9. Fifty-five cents may not be enough because ballots can sometimes

be long and therefore heavier, and almost no voters Plaintiff works with have

stamp scales. So Plaintiff has to encourage the use of extra and potentially

unnecessary postage just to make sure their vote is counted. Id. Furthermore, many

voters like the elderly, those with physical disabilities, and out-of-town voters can

only vote by mail, so it is extraordinarily difficult if not impossible for them to

vote in person. See Exhibit D (Gordon Decl.) ¶ 13. Even for those who are able to

vote in-person, taking time off work or childcare to travel to a polling place can

still be challenging. See id. And of course the COVID-19 public health crisis only


                                           8
       Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 10 of 22




extends these barriers to many more Georgia voters for whom in-person voting is

now no longer a meaningful voting option.

      Individual Plaintiff Megan Gordon is a registered voter in DeKalb County.

She, like other voters, cannot vote in-person because of the COVID pandemic. But

she does not want to use her own postage stamps to mail-in absentee ballots or

applications because she believes that no one should have to pay money to exercise

their right to vote. See Exhibit D (Gordon Decl.) ¶¶ 4-8.

                                   ARGUMENT

      A preliminary injunction is warranted if the movant demonstrates: (1) a

substantial likelihood of success on the merits; (2) irreparable harm in the absence

of an injunction; (3) that the threatened injury to the movant outweighs whatever

damage the proposed injunction may cause the opposing party; and (4) that an

injunction would not disserve the public interest. Winter v. Nat. Res. Def. Council,

Inc., 555 U.S. 7, 20 (2008). Each of these factors weighs in favor of the requested

injunction.

I.    PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS OF
      THEIR POLL TAX CLAIM (Count One)

      Here, Plaintiffs are substantially likely to succeed on their poll tax claim

(Count One). Requiring voters to buy postage in order to vote absentee by-mail



                                          9
       Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 11 of 22




imposes a de facto poll tax that unconstitutionally abridges the right to vote,

especially when absentee by-mail voting is the only realistic means of voting for

many Georgia voters while the COVID-19 public health crisis is ongoing.

      A. Legal Standard: the United States Constitution bans poll taxes as
         well as de facto poll taxes

      The Twenty-Fourth Amendment plainly and unambiguously bans poll taxes.

It provides: “The right of citizens of the United States to vote in any primary or

other election for President or Vice President, for electors for President or Vice

President, or for Senator or Representative in Congress, shall not be denied or

abridged by the United States or any State by reason of failure to pay any poll tax

or other tax.” U.S. Const. amend. XXIV. See Harman v. Forssenius, 380 U.S. 528

(1965) (applying amendment). Courts have also construed the Equal Protection

Clause of the Fourteenth Amendment as including this prohibition on poll taxes,

with respect to all elections. See Harper v. Va. State Bd. of Elect., 383 U.S. 663,

666 (1966) (“We conclude that a State violates the Equal Protection Clause of the

Fourteenth Amendment whenever it makes the affluence of the voter or payment

of any fee an electoral standard.”). Poll taxes are anathema to our democracy

because “[v]oter qualifications have no relation to wealth nor to paying or not

paying this or any other tax.” Id.




                                          10
       Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 12 of 22




      Under this legal standard, 1) the government imposes an unconstitutional

poll tax when it directly requires voters to spend money to vote; 2) the government

also cannot impose de facto poll taxes that require voters to obtain a documentary

prerequisite to voting if the prerequisite document itself costs money; and 3) a poll

tax is an unconstitutional abridgment of the right to vote even if there are

alternative ways to vote that are technically “free” but still materially burdensome.

      First, the government imposes an unconstitutional poll tax when it directly

requires voters to spend money to vote. See Harper, 383 U.S. at 666 (government

violates prohibition on poll taxes “whenever it makes the affluence of the voter or

payment of any fee an electoral standard”). This is unconstitutional regardless of

how small the amount, regardless of whether voters can afford it, and regardless of

whether voters end up paying the amount. See id. at 668 (poll taxes are

unconstitutional “whether the citizen, otherwise qualified to vote, has $1.50 in his

pocket or nothing at all, pays the fee or fails to pay it.”). And obviously, saving the

government money is never a legitimate reason to impose a poll tax. See Harman,

380 U.S. at 544 (“the poll tax, regardless of the services it performs, was abolished

by the Twenty-fourth Amendment” (emphasis added)). Otherwise, all poll taxes

would be constitutional.




                                          11
       Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 13 of 22




      Second, the government violates the Constitution when it imposes a de facto

poll tax indirectly, such as imposing a documentary prerequisite to voting, which

in turn requires voters to spend money to buy the document. See Harman, 380 U.S.

at 540-41 (“the Twenty-fourth [amendment] ‘nullifies sophisticated as well as

simple-minded modes’ of impairing the rights guaranteed.’” (citation omitted)).

The most common example of a de facto poll tax is a “Voter ID” law which

requires voters to show photo identification when voting, which then requires

voters to purchase photo identification. See, e.g., Milwaukee Branch of NAACP v.

Walker, 851 N.W.2d 262, 274-79 (Wis. 2014) (explaining that courts “have

characterized payments to government agencies to obtain documents necessary to

voting as a de facto poll tax”). Thus, for example, Georgia’s Voter ID law was

found to impose an impermissible poll tax because photo identification cost money

at the time. See Common Cause/Georgia v. Billups, 406 F. Supp. 2d 1326, 1366-67

(N.D. Ga. 2005). But after Georgia made photo identification free, the same court

concluded there was no poll tax. See Common Cause/Georgia v. Billups, 439 F.

Supp. 2d 1294, 1355-56 (N.D. Ga. 2006).

      Third, a poll tax is an unconstitutional abridgment of the right to vote even if

there are alternative ways to vote that are free but are still materially burdensome.

See Harman, 380 U.S. at 538, 541 (poll tax is an unconstitutional “abridgment of


                                          12
          Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 14 of 22




the right to vote” even when there exists an alternative option, when the alternative

still “imposes a material requirement” on those “who refuse to surrender their

constitutional right to vote . . . without paying a poll tax.”). The alternative method

of voting is considered “material” even if it is not “onerous” and even if the

alternative is easier to do than paying a poll tax. Id. at 542 (poll tax remains

unconstitutional even if alternative method is “somewhat less onerous[] than the

poll tax. . . . [T]he poll tax is abolished absolutely as a prerequisite to voting, and

no equivalent or milder substitute may be imposed.”). Thus, for example, the

Supreme Court held that a $1.50 poll tax was unconstitutional even if a voter could

avoid paying the tax by obtaining or creating a certificate of residence for free and

delivering it in person to local election officials. See id. at 541-43. Because

obtaining a free certificate of residence was still a material burden, and had to be

done on an annual basis, the poll tax unconstitutionally abridged the right to vote.

See id.

      In sum, the government imposes an unconstitutional poll tax not only when

it does so directly, but also when it does so indirectly by requiring voters to spend

money to satisfy a prerequisite to voting. The poll tax is an unconstitutional

abridgment of the right to vote even if alternative methods are available to vote,

when such alternative methods are still materially burdensome.


                                           13
        Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 15 of 22




       B.        Application: Defendants violate the Constitution by requiring
                 mail-in absentee voters to buy postage to vote

       Here, the violation is plain. Georgia voters are required to purchase their

own postage in order to cast a mail-in absentee ballot. Because voters must

purchase a prerequisite to voting (i.e., postage), Defendants have imposed an

unconstitutional de facto poll tax. The same holds true for absentee ballot

applications, which also require postage when mailed.

       Georgia’s de facto poll tax is an unconstitutional abridgment of the right to

vote even though there are alternative ways to vote for free. That is because such

alternatives are still burdensome for those who do not want to pay the poll tax. See

Harman, 380 U.S. at 542. Here, of course, voting in person is not just materially

burdensome but completely off the table for nearly all Georgia voters because of

the ongoing pandemic. Voting by mail is currently the only meaningful option for

almost all Georgia voters—but they are, quite literally, being asked to pay to cast

their ballots.

       Moreover, requiring voters to pay postage to mail in ballots is still

unconstitutional as a matter of law even if there were no pandemic. As noted

above, many voters like the elderly, disabled, or those out-of-town can only vote

by mail, so requiring them to vote in-person not only imposes a “material” burden,

but an impossible one. Even for those who are able to vote in-person, taking time

                                          14
         Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 16 of 22




off work or childcare to travel to a polling place still imposes at least a “material”

burden, even if voting in-person is not “onerous” for them. Harman, 380 U.S. at

541 (poll tax unconstitutional where free alternative method required travel to local

election officials on an annual basis). That is why many people vote by mail.

      For these reasons, Plaintiffs are likely to succeed on their poll tax claim

(Count One).

II.   PLAINTIFFS ARE ALSO LIKELY TO SUCCEED ON THEIR
      ANDERSON-BURDICK CLAIM (Count Two)

      Because Plaintiffs are likely to prevail on the poll tax claim (Count One), it

is unnecessary for this Court to assess Plaintiffs’ Anderson-Burdick claim (Count

Two). In any event, Plaintiffs are likely to succeed on that claim as well. Briefly,

an Anderson-Burdick claim challenges a voting requirement under the First and

Fourteenth Amendments. A voting requirement is unconstitutional if its burdens on

voting, even if “slight,” are not justified by the government’s interests. See

generally Common Cause/Georgia v. Billups, 554 F.3d 1340, 1352 (11th Cir.

2009).

      Due to the pandemic, voting by mail is now the only meaningful option for

the vast majority of Georgia voters for exercising their right to vote. Under these

circumstances, the state’s imposition of a postage requirement effectively imposes



                                          15
        Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 17 of 22




an unavoidable monetary burden on the franchise. Even if that burden is “slight”

(which it is not, see Exhibit D), the government’s interest in saving money does

not justify it, regardless of how small the amount. See Harman, 380 U.S. at 544

(“the poll tax, regardless of the services it performs, was abolished by the Twenty-

fourth Amendment”). And the burdens on Defendants are minimal because they

already know how to prepare prepaid postage, as state law already requires

Defendants to do so for voter list maintenance purposes. See O.C.G.A. § 21-2-

233(b); O.C.G.A. § 21-2-234(c); see Martin v. Kemp, 341 F. Supp. 3d 1326, 1339-

40 (N.D. Ga. 2018) (“minimal burden” on Defendants where other statutes already

require similar procedure (citing Zinermon v. Burch, 494 U.S. 113, 137 (1990)).

Other states like Kansas, Iowa, and West Virginia have all been able to provide

prepaid postage for mail-in voters apparently without incident. See K.S.A. § 25-

433; I.C.A. § 53.8; W. Va. Code § 3-3-5. Plaintiffs are thus likely to succeed on

their Anderson-Burdick claim as well.

III.   THE REMAINING PRELIMINARY INJUNCTION FACTORS TILT
       DECIDEDLY IN PLAINTIFFS’ FAVOR

       Requiring voters to needlessly expose themselves to the deadly COVID-19

pandemic to avoid paying a poll tax is both unconstitutional and unconscionable.




                                         16
        Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 18 of 22




The remaining preliminary injunction factors thus weigh strongly in favor of

granting Plaintiffs’ requested relief this year.

      When there is “an abridgment to the voters’ constitutional right to vote,

irreparable harm is presumed.” Touchston v. McDermott, 234 F.3d 1133, 1158-59

(11th Cir. 2000). The balance of hardships also weighs in Plaintiffs’ favor. This

pandemic is forcing unprecedented numbers of Georgia voters to a mail-in voting

process that essentially charges all of them money to vote. More pressing, many

marginalized voters do not have postage stamps and cannot afford buying a book

of stamps online or are unable to because they do not have Internet access or a

credit card. Voters also cannot be expected to go to a post office or grocery store to

buy stamps in-person in the middle of a pandemic. Making matters worse, the

amount of postage is also unclear because 55 cents may be insufficient if the ballot

is too long and heavy, and only the few voters that actually own stamp scales can

know with any certainty. And emailing absentee ballot applications is not an option

for the many lower-income Georgians (not to mention many others) who lack

Internet access, a smartphone, a computer, a printer, and/or a scanner. See supra

Factual Background.

      Defendants’ potential burden pales in comparison to these circumstances.

Defendants already know how to provide pre-paid postage envelopes because they


                                           17
       Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 19 of 22




are legally required to do so in other circumstances. See O.C.G.A. § 21-2-233(b);

O.C.G.A. § 21-2-234(c); Martin v. Kemp, 341 F. Supp. 3d 1326, 1339-40 (N.D.

Ga. 2018) (“minimal burden” on Defendants where other statutes already require

similar procedure (citing Zinermon v. Burch, 494 U.S. 113, 137 (1990)). Other

states like Kansas, Iowa, and West Virginia already do this. See K.S.A. § 25-433;

I.C.A. § 53.8; W. Va. Code § 3-3-5. And “there is no contest between denial of

access to the ballot and a state’s administrative burden.” Jones v. Gov. of Fla., 950

F.3d 795, 829-30 (11th Cir. 2020) (citation omitted).

      Should briefing on this motion be expedited, this Court can potentially grant

relief that would prevent any voter from being subjected to an unconstitutional poll

taxes as early as the May primary and/or the July primary runoff.2 At a minimum,

this motion has been filed to allow plenty of time for Defendants to take needed

action impelled by an injunction well before the November elections. Though the

government often argues that its interest in enforcing statutes weighs strongly

against a preliminary injunction, here Plaintiffs have not found a single statute or



2
  By way of reference, on March 27, 2020, the Governor of Michigan signed an
emergency order requiring election officials to provide prepaid postage for all
mail-in ballots with respect to the May 5, 2020 elections. See Exhibit K (press
release and executive order).

                                                        . . . footnote continues on next page

                                          18
       Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 20 of 22




even regulation that would need to be enjoined.3 Lastly, the public interest weighs

in favor of an injunction because “cautious protection of . . . franchise-related

rights is without question in the public interest.” Id. (quoting Charles H. Wesley

Educ. Found., Inc. v. Cox, 408 F.3d 1349, 1355 (11th Cir. 2005)). This is

especially important in an election year taking place during a pandemic, in which

mail in absentee voting will be the only realistic means for many, if not most,

Georgia voters to participate in our democracy.

                                   CONCLUSION

      Voters should not have to choose between needlessly exposing themselves

to a deadly pandemic and spending money for the right to vote. Plaintiffs’ motion

for a preliminary injunction should be granted.

Respectfully submitted this 8th day of April, 2020.

                                            Sean Young
                                            Attorney Bar Number: 790399
                                            AMERICAN CIVIL LIBERTIES UNION
                                            FOUNDATION OF GEORGIA, INC.
                                            P.O. Box 77208

3
  Even if an injunction required a statute or regulation to be enjoined, it would still
be warranted. See Jones, 950 F.3d at 829 (“The State’s broad interest in enforcing
its statutes, standing alone, would be applicable any time a statute’s
constitutionality is challenged and a preliminary injunction issued against its
enforcement. The State’s argument in this case, if it carried the day, would prove
too much—hardly any preliminary injunction could ever issue.”).


                                          19
Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 21 of 22




                               Atlanta, GA 30357
                               Telephone: (678) 981-5295
                               Email: syoung@acluga.org

                               Sophia Lin Lakin*
                               Dale E. Ho*
                               AMERICAN CIVIL LIBERTIES UNION
                               125 Broad Street, 18th Floor
                               New York, NY 10004
                               Telephone: 212-519-7836
                               Email: slakin@aclu.org
                               dho@aclu.org

                               Attorneys for Plaintiffs
                               *Pro hac vice application forthcoming




                              20
       Case 1:20-cv-01489-AT Document 2-1 Filed 04/08/20 Page 22 of 22




                       CERTIFICATE OF COMPLIANCE

Pursuant to N.D. Ga. Local Civil Rule 7.1(D), I hereby certify that the foregoing
has been prepared in compliance with N.D. Ga. Local Civil Rule 5.1(C) in Times
New Roman 14-point typeface.

Sean Young
Attorney Bar Number: 790399
Attorney for Plaintiffs
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF GEORGIA, INC.
P.O. Box 77208
Atlanta, GA 30357
Telephone: (678) 981-5295
Email: syoung@acluga.org

                          CERTIFICATE OF SERVICE

I hereby certify that on April 8, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system. I have asked a process server to
formally serve Defendants these motion papers. As a courtesy, I have emailed
these papers, including the complaint, to the General Counsel of the Secretary of
State’s Office, as well as the county attorneys for DeKalb County.

Sean Young
Attorney Bar Number: 790399
Attorney for Plaintiffs
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF GEORGIA, INC.
P.O. Box 77208
Atlanta, GA 30357
Telephone: (678) 981-5295
Email: syoung@acluga.org




                                          21
